Citation Nr: 1452807	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  97-03 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

(As the Veteran has retained different representation for the appeal of the claim for an initial higher rating for hepatitis C and the claims for service connection hypertension and lower back, neck, and hearing loss disabilities, those claims are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 1996 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008 and June 2009, the Veteran appeared at hearings before a Decision Review Officer.  Transcripts of the hearings are in the Veteran's file.

In July 2004, the Board remanded the claim of service connection for a psychiatric disorder for further development, and in February 2010, the Board denied the claim.  The parties to the appeal, the Veteran and the Secretary, subsequently submitted a Joint Motion for Partial Remand (Joint Motion) to the United States Court of Appeals for Veterans Claims (Court), agreeing to vacate the Board's denial of the claim, as further development of the claim was required.  In October 2010, the Court granted the motion, and the case was returned to the Board for compliance with the mandates of the Joint Motion.  In September 2011 and October 2012, the Board remanded the claim to obtain the requested development.
 
The appeal is REMANDED to the RO.  


REMAND

In October 2012, the Board remanded the case, directing the RO to submit research requests to corroborate the Veteran's stressors.  Of the three stressors identified, one was corroborated.  The development of the other two stressors is incomplete and further development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Prepare a written summary of the alleged November 1975 tank accident and the report of exposure to small arms fire while stationed in Berlin (i.e. Stressors #2 and #3 in the reports sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in November 2012 and January 2013).  The summary, along with a copy of the Veteran's DD-214 and his service personnel records, must be forwarded to the JSRRC with a request to attempt to corroborate the alleged incidents.  

On the alleged tank accident, ask the JSRRC for the unit history of the Veteran's unit in Germany from November 1975 to May 1976. 

2.  On the alleged tank accident, ask the proper federal custodian for any investigative report, pertaining to a fatal accident and loss of government property.  

3.  Afford the Veteran a VA examination to determine, by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether it is at least as likely as not (probability of 50 percent) that a psychiatric disorder other than posttraumatic stress disorder, namely, major depressive disorder or mood disorder, is related to service? 


b).  Only if either Stressors #2 or #3 or both are corroborated, whether it is at least as likely as not (probability of 50 percent) that the Veteran has posttraumatic stress disorder due to either Stressors #2 or #3 or both. 

The Veteran's file must be made available to the VA examiner. 

4.  After the requested development is completed, adjudicate the claim.  If the benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

